Citation Nr: 1212353	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for lower back strain.

2.  Entitlement to an initial compensable rating for degenerative changes status post right knee dislocation.

3.  Entitlement to an initial rating greater than 10 percent for osteoarthritis of the left knee status post patellar tendon tear.

4.  Entitlement to an initial compensable rating for right ankle fibula fracture.

5.  Entitlement to an initial compensable rating for right foot fasciitis with pes planus.

6.  Entitlement to an initial compensable rating for left foot fasciitis with pes planus.

7.  Entitlement to an initial compensable rating for right heel spur.

8.  Entitlement to an initial compensable rating for left heel spur.

9.  Entitlement to an initial compensable rating for hypertension.

10.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The May 2008 rating decision granted the Veteran service connection for PTSD and his left knee disability, assigning noncompensable ratings for both disabilities.  Thereafter, a subsequent June 2010 rating decision increased the PTSD rating to 30 percent and the left knee disability to 10 percent, effective January 1, 2008 for both disabilities.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned in November 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that following the November 2011 Board hearing and after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

During the Veteran's November 2011 Board hearing he indicated that he had filed a timely notice of disagreement to the RO's denial of entitlement to service connection for sleep apnea in a September 2010 rating decision.  Specifically, the Veteran indicated that he had supplied the notice of disagreement at essentially the same time as providing information regarding his 4 dependent children.  The virtual claims file does not include such a notice of disagreement, but the Board notes that the Veteran provided the referenced dependency information in late July 2010 and a claim for entitlement to service connection for sleep apnea several days later in early August 2010.  As such, the Veteran appears to have inadvertently mistaken his claim for a notice of disagreement.  In light of his statements and those of his representative during the November 2011 Board hearing, the Board refers the issue of whether new and material evidence sufficient to reopen a claim for entitlement to service connection for sleep apnea has been submitted has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to increased initial ratings for the low back, bilateral knees, right ankle, bilateral plantar fasciitis with pes planus, and bilateral heel spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by multiple diastolic blood pressure readings of between 100 and 102, but not by systolic pressure predominantly 200 or more.

2.  The Veteran's PTSD is manifested by symptoms such as nightmares, intrusive thoughts, flashbacks, exaggerated startle response, social withdrawal or isolation, panic attacks, memory problems, depression, obsessional rituals that interfere with routine activities, but without suicidal ideation, inappropriate speech, near continuous panic or depression affecting the ability to function, impaired impulse control resulting in unprovoked irritability with periods of violence, spatial disorientation, neglect for personal appearance or hygiene, or an inability to establish and maintain effective relationships.

3.  The Veteran's migraine headaches are manifested by 1 to 2 prostrating migraines per month, but without very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The Veteran's hypertension, PTSD, and migraine headache disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2011).

3.  The criteria for a disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2011).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, hypertension, and migraines.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that a VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the virtual file.  The Veteran has denied treatment with VA for his problems, but certain TRICARE records have been associated with the virtual file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in October 2007.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Initial Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).



Hypertension

The Veteran's hypertension is rated as noncompensable under DC 7101.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, DC 7101 (2011).

The Veteran was afforded a VA examination in October 2007.  At that time, he reported elevated blood pressure readings off and on since age 19 and that he developed sustained hypertension in 2002.  At that time he started taking medication and that since that time he had stopped and restarted medication multiple times.  The Veteran indicated that the reason for stopping medication was that he did not like taking medication.  He currently was not taking medication.  The Veteran's blood pressure was 140/92, 138/90, and 140/92 as tested at the examination.  The examiner diagnosed hypertension and noted that there had been no cardiovascular compromise yet, but that the Veteran was at higher risk of such due to his noncompliance with taking medication.  The Veteran so acknowledged.

A November 2011 letter from the Veteran's dentist indicated that in February 2011 the Veteran had an observed blood pressure of 140/100 and in September 2011 of 160/102.

Thus, during the appellate time period 2 of the 3 times when the Veteran's blood pressure was tested indicate diastolic blood pressure greater than 100, but less than 110.  In light of this record, the Board concludes that the severity and frequency of the Veteran's hypertension more closely approximate the criteria for a 10 percent rating under DC 7101.  38 C.F.R. § 4.7.  A higher rating under DC 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, DCs 7000-7123 (2011).

In summary, for the reasons and bases set forth above, the Board concludes that a 10 percent rating, but no more, is warranted for the Veteran's hypertension for the entire period of this appeal.  While the Board recognizes that the diastolic readings over 100 are only from February 2011 and that the Veteran has a long history of starting and stopping medication for his blood pressure, given the Veteran's credible testimony of fluctuating blood pressure over the years the Board affords him the benefit of the doubt that his hypertension most closely approximated the criterion for a 10 percent rating during the entire appellate time period.

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

As discussed above, a May 2008 rating decision granted service connection for PTSD and assigned the Veteran a noncompensable rating and a subsequent June 2010 rating decision assigned a 30 percent rating, effective the day after the Veteran's separation from service.  The Veteran claims the 30 percent rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 50 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

As noted above, the Veteran has a 30 percent rating for his service-connected PTSD, effective the day following separation from service.  The Veteran's service treatment records indicate no complaints, treatment, or diagnoses of PTSD or psychiatric condition.  

In October 2007, the Veteran was afforded a VA examination.  The examiner noted review of the medical records.  The Veteran reported intrusive thoughts, flashbacks, exaggerated startle response, sleep problems (including nightmares), and social withdrawal or isolation, but denied problems with irritability or anger management and expressed the need for spending time with his wife and children.  The Veteran reported that he had an exceptional relationship with his wife and 4 minor children.  He stated that he went to Redskin football games, Oriole baseball games, had cookouts, went on dates with his wife, and took family trips to visit friends.  The Veteran denied any violence or assaultiveness in the previous year.  While the Veteran reported isolating himself, he did appropriately interact with others, engage in social activities, perform basic activities of daily living, meet his family responsibilities, and meet work demands and responsibilities.  His PTSD symptoms mildly affected activities of daily living, family role, physical health, relationships, leisure activities, and quality of life, but had no affect on routine responsibilities or schooling.  On examination, there was no impairment of thought processes or communication; no delusions or hallucinations; his behavior was appropriate; no current or past suicidal or homicidal thoughts; he was able to maintain personal hygiene and basic activities of daily living; was fully oriented; and had no obsessive or ritualistic behavior that interfered with routine activities.  The Veteran did have evidence of moderate short term memory loss and mild long term memory loss.  Rate and flow of speech was normal and there was no evidence of panic attacks.  The Veteran did have mild to moderate chronic depression and sporadic anxiety.  There was no evidence of impaired impulse control.  There were reported sleep problems, including nightmares.  The examiner indicated that the severity of the overall symptoms was low and that the Veteran's employability was good.  The examiner diagnosed PTSD and assigned a GAF score of 68.  

During his November 2011 Board hearing, the Veteran also reported that symptoms included nightmares, panic attacks, depression, and memory problems that forced him to double and triple check medication dosing as part of his job of physician assistant.  He indicated that he was unable to seek regular treatment for his PTSD because it could affect his ongoing employability.

The Board concludes the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  The Board concludes that the symptoms throughout the appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the Veteran's PTSD.

However, a rating greater than 50 percent is not appropriate for any period of time since service connection was awarded because the Veteran does not have severe or total social and occupational impairment.  Although the Veteran clearly has a significant disability, he exhibits few of the symptoms noted as applicable for a 70 or 100 percent rating.  His speech is not illogical, obscure, or irrelevant.  The Veteran has consistently denied suicidal ideation.  While he does have panic attacks and depression, they do not prevent him from functioning independently.  He is fully oriented and does not exhibit spatial disorientation.  The Veteran does not have unprovoked periods of irritability with associated violence.  His hygiene and personal appearance are good and appropriate.  He does not have difficulty adapting to a stressful setting, such as a workplace or social setting.  While the Veteran does have some social withdrawal or isolation, the medical records and his statements clearly demonstrate that he is able to function in work and social settings.    

The only GAF score of record is the 68 assigned as part of the October 2007 VA examination, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  This GAF score generally is consistent with the clinical findings, although the Board also notes that the Veteran reported additional symptoms during the November 2011 Board hearing, such as panic attacks, based on which the Board has concluded that a 50 percent rating is warranted.    
  
With respect to the Veteran's occupational impairment, the Veteran works at the Walter Reed National Military Medical Center as a physician assistant.  During his November 2011 Board hearing, the Veteran indicated that his primary workplace problem was due to memory problems that forced him to double and triple check medication dosing for patients.  As discussed above, impairment of short and long term memory is fully contemplated by the assigned 50 percent rating.  Although the Veteran has some level of occupational impairment, the Board finds that based on the Veteran's work history he does not have severe or total occupational impairment.  In this regard, the Board notes that the 50 percent rating assigned herein is a recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As to the Veteran's social impairment, the Board observes he has some social withdrawal or isolation.  That said, the record clearly indicates that he is able to interact with others and attends sporting events and engages in other public activities with family and friends.  As noted, he works as a physician assistant, which would require significant interpersonal interaction with patients and medical staff.  In addition, he has what he describes as an exceptional relationship with his wife and 4 children. While the Veteran's PTSD symptoms result in some minor social problems, he certainly has maintained relationships with family, friends, co-workers, patients, and other individuals.  It is clear that he can and does function in social situations.

Thus, the Veteran does not have severe or total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran may have some of the criteria for a 70 or 100 percent rating, see Mauerhan, supra, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that during the November 2011 Board hearing the Veteran's representative intimated that the Veteran's practice of double and triple checking medication dosing was evidence of an obsessional ritual that interfered with normal activities.  As discussed, however, the Veteran has indicated that the practice is due to his memory problems.  Thus, his actions have been attributed by the Veteran, a medical professional, to memory problems rather than some form of ritualistic or obsessional behavior.  In light of the circumstances surrounding the Veteran's multiple checking of medication dosages, the Board concludes that the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability rating.  The Veteran's speech is not illogical, obscure or irrelevant.  There is no suicidal ideation.  He is not in a near-continuous state of panic or disorientation.  Although he exhibits some memory problems, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social and occupational impairment, but he is able to perform his job duties and maintains strong relationships with his wife and children, as well as involvement with friends, co-workers, and patients in various social functions.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 50 percent, but no more, is warranted for all times during the appeal period.   

Migraines

The Veteran's migraine headaches are rated as noncompensable under DC 8100.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2011).

The Veteran was afforded a VA examination for his migraine headaches in October 2007.  At that time, he reported experiencing migraines about once a month that lasted for 1 to 2 days with associated nausea and pain.  Sometimes he could prevent a full migraine by going to a dark room at the onset of symptoms.  His migraines had not changed over the years, but he had learned to avoid stressors that could cause a migraine.  The examiner diagnosed migraine headaches.  

During his November 2011 Board hearing, the Veteran reported that he experienced 1 to 2 migraine headaches per month that could last up to 5 days, as well as 1 even more severe attack every few years.  He attempted to combat the migraines by drinking caffeine at the onset of symptoms or in some cases taking Fiorinal.  

In this case, the Veteran has reported that his headaches occur once or twice per month and are completely prostrating for some period of the duration of the migraine.  He discussed a recent example that had necessitated lying down in a darkened room.  These attacks have occurred with similar frequency for many years.  The Veteran, as a physician assistant, certainly is competent to describe such symptomatology and the Board affords his reports considerable weight.  

In light of this record, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100, which contemplates prostrating attacks occurring on average once a month.  38 C.F.R. § 4.7.  A higher rating under DC 8100 is not warranted because the evidence does not indicate that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed above, the Veteran currently is employed as a physician assistant and the record does not indicate that the migraine headaches severely impair his ability to perform this job. 

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

In summary, for the reasons and bases set forth above, the Board concludes that a 50 percent rating, but no more, is warranted for the Veteran's migraine headaches for the entire period of this appeal.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD, hypertension, and migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD, hypertension, and migraines with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including nightmares, flashbacks, trouble sleeping, depression, panic attacks, difficulty socializing, memory problems, and other associated problems.  The current 50 percent rating under DC 9411 contemplates these and other psychiatric symptoms.  The Veteran's 10 percent rating for hypertension under DC 7101 fully contemplates his elevated diastolic blood pressure and the 30 percent rating under DC 8100 for migraines fully contemplates the Veteran's prostrating attacks of approximately 1 to 2 per month.  Thus, the Veteran's current schedular ratings under DCs 7101, 8100, and 9411 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating of 10 percent for hypertension is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased initial rating of 50 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 30 percent for migraine headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran also is seeking initial increased or compensable ratings for his low back, bilateral knees, right ankle, bilateral plantar fasciitis with pes planus, and bilateral heel spurs.  After a complete review of the claims file, the Board concludes that a remand is necessary prior to adjudication of these claims.

The Board notes that during the November 2011 Board hearing the Veteran contended that his orthopedic problems had increased in severity since the most recent October 2007 VA examination.  In addition, the Veteran indicated that during the October 2007 VA examination the examiner did not use a goniometer to measure range of motion.  The Board observes that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within VA.  38 C.F.R. § 4.46 (2011).  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green, 1 Vet. App. at 124.  In light of the Veteran's and his representative's contentions, the above orthopedic claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his low back, bilateral knees, right ankle, bilateral plantar fasciitis with pes planus, and bilateral heel spurs disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  As to any range of motion testing conducted, the examiner is required to use a goniometer for such testing and to note that a goniometer was used.  The complete virtual claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed. The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes. 

As to the Veteran's bilateral feet disabilities, the examiner should note whether observed symptoms of the foot are attributable to the Veteran's heel spurs, plantar fasciitis, pes planus, or some combination of the above, as the Veteran contends that his pes planus and plantar fasciitis are separate disabilities with separate symptoms and should be rated as such.  

Any and all opinions must be accompanied by a complete rationale.

2.  After the above is complete, readjudicate the Veteran's claims. If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


